Citation Nr: 0112789	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  96-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from March 1942 to August 
1945; he died in November 1993.  The appellant is his 
surviving spouse.  This matter comes to the Board of 
Veterans' Appeals (Board) from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago.  (During the pendency of this appeal, the 
appellant relocated to Texas within the jurisdiction of the 
Houston RO.)  In that determination, the RO denied the 
appellant's claims seeking service connection for the cause 
of the veteran's death and any accrued benefits.  By letter 
in February 1995, the RO informed the appellant of these 
actions, as well as a denial of nonservice-connected death 
pension benefits.  

By a September 2000 decision, the Board denied the claim of 
service connection for the cause of the veteran's death and 
determined it did not have jurisdiction to consider the claim 
for accrued benefits.  It also remanded the claim seeking 
nonservice-connected death pension benefits, as it determined 
that the RO had not adjudicated the claim in its January 1995 
rating decision.  On further review, however, it appears that 
the RO, while not adjudicating the claim in the January 1995 
rating decision, did inform the appellant of such a denial in 
the February 1995 letter.  Subsequently, the appellant filed 
a notice of disagreement and, after the RO issued a statement 
of the case, a substantive appeal, thereby perfecting an 
appeal as to this issue.  See 38 C.F.R. § 20.200.  The Board 
will, therefore, address the underlying issue below.  


FINDING OF FACT

In 1993, the appellant had countable annual income for VA 
death pension purposes exceeding $69,000; for 1994, she had 
countable annual income exceeding $17,000.  

CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected VA death 
pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 
1541, 1542, 5107, 5312 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.3(b), 3.23, 3.271, 3.272, 3.273, 3.274 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran's death entitled her 
to nonservice-connected death pension benefits.  As 
determined in its September 2000 decision, the Board denied 
the appellant's claim seeking service connection for the 
cause of the veteran's death.  Nonetheless, she here 
maintains that his death from nonservice-connected causes 
qualifies her for a VA pension.  

Before proceeding to the merits of the claim, the Board must 
address VA's duty to assist the appellant in the development 
of pertinent evidence.  Although the RO decided the claim 
before enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand for additional development is not warranted.  The RO 
informed the appellant, by a February 1995 letter and by an 
October 1995 statement of the case, of the nature of the 
evidence that would substantiate her claim.  As the questions 
involved in the claim do not require medical assessment, an 
examination or opinion is not necessary.  Thus, all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating her claim.  In view of the foregoing, the 
Board finds that VA has fully satisfied its duty to the 
appellant under VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on the adjudication of her claim, the Board will proceed to 
the merits of the appeal without prejudice to the appellant.  
Bernard v Brown, 4 Vet. App. 384 (1993). 

The appellant, as the surviving spouse of the veteran, is 
entitled to receive nonservice-connected VA death pension 
benefits if the veteran had qualifying service, if she meets 
the net worth requirements of 38 C.F.R. § 3.274, and if she 
has an annual income not in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Death pension 
benefits, like all VA nonservice-connected pension benefits, 
are need-based and in part influenced by the receipt of 
countable annual income.  Payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Payments of 
any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272.  

In her December 1993 application for nonservice-connected 
death pension benefits, the appellant reported monthly income 
from Social Security Administration (SSA) of $1,043.10, 
amounting to $12,517.20 on an annual basis.  She also noted 
that she expected less than $500.00 dividend or interest 
income in the next year, that she received a one-time life 
insurance payment of $62,000.00, incurred funeral expenses of 
$5,246.05, and had other financial assets of about $3,126.00.  
The record includes a statement from a funeral home attesting 
to the amount of funeral expenses paid.  

The maximum annual rates of improved pension shall be the 
amount specified in 38 U.S.C.A. §§ 1521 and 1542, as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates are published in the "Notices" section of the 
Federal Register.  38 C.F.R. § 3.23(a).  The maximum annual 
rates of death pension for a surviving spouse with no 
dependents was $5,239 (effective December 1, 1993); $5,386 
(effective December 1, 1994); $5,527 (effective December 1, 
1995); and $5,699 (effective December 1, 1996).  See M21-1, 
Part I, Appendix B.

Comparing these maximum annual rates to the evidence, the 
Board must conclude that the appellant, at that time, did not 
qualify for nonservice-connected pension benefits.  Based on 
her December 1993 statement, her income from SSA of 
$12,517.20, plus her expected dividend and interest income 
and life-insurance proceeds of $62,000.00, provided her with 
an annual income exceeding $74,000.  This annualized figure 
is well above the maximum annual rate of $5,239, effective 
December 1, 1993.  The appellant argued that the life 
insurance payment occurred just one time and would not occur 
in future years.  That may, in fact, be accurate; however, 
such nonrecurring income is countable.  38 C.F.R. § 3.273(c).  
She also noted that she incurred funeral expenses that 
effectively reduced her income.  The evidence reflects 
funeral expenses of $5,246.05, which is excludable from 
income.  38 C.F.R. § 3.272(h).  Yet, considering all of the 
above, her income would be reduced to in excess of $69,000, 
still far above the maximum annual rate.  In September 1995, 
the appellant filed a statement indicating that in 1994 she 
had adjusted annual income of $17,788.  This figure 
presumably does not include any insurance benefits, yet it is 
still well in excess of the maximum annual rate of $5,346.00, 
effective December 1, 1994.  

As the appellant's income in 1993 and 1994 was well above the 
permissible maximum annual income limits set forth in the 
law, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to VA death pension benefits.  The Board notes, 
though, that its analysis here is limited to the facts in the 
record for 1993 and 1994, at the time of her claim.  This 
decision does not preclude her from again filing for VA death 
pension benefits for future periods, based on different facts 
and circumstances regarding income.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


